Citation Nr: 0808916	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1977 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2005, the Board remanded for further development.  Then, in 
June 2005, the veteran appeared at a hearing at the RO before 
a Veterans Law Judge who is no longer employed by the Board.  
Subsequently, the Board remanded for further development 
again in December 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran appeared in a June 2005 hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  In January 2008, the veteran was notified of this 
situation and advised that he could request another hearing 
before a Veterans Law Judge.  In February 2008, the veteran 
indicated that he wanted a hearing before a different 
Veterans Law Judge.  A hearing on appeal will be granted to 
an appellant who requests a hearing and is willing to appear 
in person.  38 C.F.R. § 3.103(c) (2007).  Therefore, the 
veteran must be provided an opportunity to present testimony 
at a Travel Board hearing at the RO before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a member of the Board at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



